Order filed March 8, 2018.




                                            In The

                           Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-18-00012-CV
                                        ___________
                   IN THE INTEREST OF C.T.G. & A.D.G, CHILDREN


                          On Appeal from the 312th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 321010312


                                          ORDER
      No reporter’s record has been filed in this case. The official court reporter for the 312th
District Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On January 11, 2018, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless appellant, within
15 days of notice, provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c).

      On January 30, 2018, appellant filed a Statement of Inability to Afford Payment of Court
Costs or an Appeal Bond in this court. On February 15, 2018, this court deemed appellant
indigent for purposes of the appellate filing fee only. See Tex. R. App. P. 20.1. Appellant was
informed that a Statement of Inability to Afford Payment of Court Costs must be separately
filed in the trial court to obtain the clerk’s record and reporter’s record without payment of
costs. See Tex. R. Civ. P. 145.
      Appellant has not demonstrated to this court that she has paid for the reporter’s record or
that she is entitled to obtain the reporter’s record without payment of costs pursuant to Rule 145
of the Texas Rules of Civil Procedure.

      Accordingly, we order appellant to file a brief in this appeal within 30 days of the date of
this order. If appellant fails to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

                                          PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.